Case 3:16-cr-00005-RLY-MPB Document 54 Filed 04/28/21 Page 1 of 2 PageID #: 180



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        EVANSVILLE DIVISION

     UNITED STATES OF AMERICA,                            )
                                                          )
                                    Plaintiff,            )
                                                          )
                               v.                         )     No. 3:16-cr-00005-RLY-MPB
                                                          )
     FREDDIE WIGGINS,                                     ) -01
                                                          )
                                    Defendant.            )

                               REPORT AND RECOMMENDATION

        On April 19, 2021, the Court held an Initial Appearance on a Warrant for Violation of

 Supervised Release. On April 27, 2021 the Court held the Final Hearing on Revocation of

 Supervised Release. Defendant Wiggins appeared virtually, via Zoom, and his appointed

 counsel Conor O'Daniel appeared in person. The government appeared by Lauren Wheatley,

 Assistant United States Attorney. The United States Probation and Parole Office appeared

 by Officer Brian Deardurff.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

 32.1(a)(1) and 18 U.S.C. § 3583:

            1.      The Court advised Defendant Wiggins of his rights and provided him with a

     copy of the petition. Defendant Wiggins waived his right to a preliminary hearing.

            2.      The Defendant made no admission of guilt on the violation.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and

 as more fully set forth on the record, recommends discharge of the petition with no

 finding of guilt. The Court further finds the Defendant should be continued on

 supervised release, with a modification of conditions that the Defendant reside in the
Case 3:16-cr-00005-RLY-MPB Document 54 Filed 04/28/21 Page 2 of 2 PageID #: 181



 Volunteers of American facility in Evansville, Indiana, for up to 180 days.

        The parties are hereby notified that the District Judge may reconsider any matter

 assigned to a Magistrate Judge.

        The parties have waived the 14-day objection period.

        Dated: April 28, 2021




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
